FILED
                             NOT FOR PUBLICATION                            DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TAO LI,                                          No.   14-73575

              Petitioner,                        Agency No. A205-745-927

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Tao Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions in Li’s asylum application of the beatings he received from

fellow inmates and a police visit to his home in China in April 2013. See id. at

1048 (adverse credibility determination reasonable under the totality of the

circumstances); see also Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011)

(material alterations in the applicant’s account may provide substantial evidence to

support an adverse credibility finding). Thus, in the absence of credible testimony,

in this case, Li’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Li’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and the record does not otherwise compel the

conclusion that it is more likely than not that he would be tortured by or with the

consent or acquiescence of a public official if he returns to China. See Shrestha,

590 F.3d at 1049.

      PETITION FOR REVIEW DENIED.


                                          2